DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshnevis (US 2004/0018107).

Regarding claim 1, Khoshnevis discloses: a method (see method of [0002]) comprising:
Fused filament fabrication (see fused deposition method fabrication, Id.) by delivering a softened filament (see filament, heated extrusion nozzle softens the filament) to selected locations at or adjacent to a build surface (see Figs. 2-3 – a build surface is shown), wherein the softened filament comprises a polymeric binder (see [0002]) and a metallic material (see metal powder – metals are considered alloying elements under the broadest reasonable interpretation standard) upon heating it at or above a conversion temperature (most any heating temperature can be considered a conversion temperature – including the heating temperature of Khoshnevis); 
and heating the fused filament fabricated component to a temperature at or above the conversion temperature to sinter (see sintering of title, see SLS methods of [0002]) the primary material to form a sintered part and cause the binder to release the at least one of the secondary material or the alloying element (considered a metal/metallic element under the broadest reasonable interpretation standard) within the sintered part.

Regarding claim 2, Khoshnevis discloses: wherein the primary material comprises a powder comprising: a metal (see metal powder – only one alternative need be present to anticipate / meet / disclose the entire claimed subject matter – see MPEP 2173.05(h) regarding the necessity of a single alternative to meet the Markush grouping alternative present in the claimed subject matter).

Regarding claim 4, Khoshnevis discloses: wherein the secondary material comprises carbon (the binder is an organic material, and therefore, by definition and the transitive property, comprises carbon’ and wherein the binder is configured to release carbon upon heating at or above the conversion temperature (a certain amount of carbon / organic molecules would necessarily be released by vaporization of the carbon-containing organic material when heated).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Nestle (US 2016/0024293).

Regarding claim 3, Khoshnevis does not disclose: wherein the primary material comprises a ceramic.
In the same field of endeavor of fused filament fabrication (FFF) as Khoshnevis and Applicant’s claims (see title, abs), Nestle (US 2016/0024293) discloses: wherein the binder is accompanied by a ceramic in an FFF method (see [0007]).
To select the ceramic of Nestle in the FFF method of Khoshnevis had the benefit that it allowed for the benefit that the binder can be easily removed at temperatures below the melting point of the binder, resulting in little to no deformation of the three-dimensional object ([0026]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the ceramic material of Nestle in the FFF additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the binder to be easily removed at temperatures below the melting point of the binder, resulting in little to no deformation of the manufactured object, which was desirable in Khoshnevis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Cornie (US 2006/0086434).

Regarding claim 5, Khoshnevis does not disclose: wherein the binder comprises a high char yielding binder.
In the same field of endeavor of additive manufacturing as Khoshnevis and Applicant’s claims (see title, abs), Cornie discloses: wherein the binder includes a high char yield binder ([0027]).
To add the high char yielding binder of Cornie to the additive manufacturing FFF method of Khoshnevis had the benefit that it allowed for the improvement of through-plane ([0056]) thermal conductivity ([0020]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the high char yield binder of Cornie with the FFF additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved through-plane thermal conductivity of the manufactured object, which was desirable in Khoshnevis.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Oestlund (CN 1079179).

Regarding claim 6, 16: Khoshnevis does not disclose: wherein the secondary material comprises nitrogen, and wherein the binder is further configured to release nitrogen upon heating at or above the conversion temperature.
In the same field of endeavor of metal-binder manufacturing (see translated description) as Khoshnevis and Applicant’s claims (see title, abs), Oestlund discloses: wherein the secondary material comprises nitrogen in the liquid binder (see translated detailed description), and wherein the binder is configured to release nitrogen upon heating at or above the conversion temperature (the binder is so configured in Oestlund).
To select the nitrogen-containing binder of Oestlund in the additive manufacturing method of Khoshnevis had the benefit that it improved the toughness and galling resistance of the manufactured object (see abs), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the nitrogen in the liquid binder of Oestlund in the method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved toughness and galling resistance of the manufactured object, which was desirable in Khoshnevis.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Oestlund (CN 1079179), and Kikuchi (US 2003/0156964).

Regarding claims 7, 17: the combination Khoshnevis / Oestlund does not disclose wherein the binder comprises a polyamide.
In the same field of endeavor of binder-based metal additive manufacturing as Khoshnevis and Applicant’s claims (see title, abs), Kikuchi discloses: wherein the binder comprises a polyamide (see [0141] and [0173]).
To select the polyamide / nylon binder of Kikuchi in the additive manufacturing method of Khoshnevis had the benefit that it allowed for the improvement of corrosion resistance of the manufactured object ([0129]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyamide / nylon binder of Kikuchi in the additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the corrosion resistance of the manufactured object, which was desirable in Khoshnevis.

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Dzugan (US 2004/0151935)

Regarding claim 8, 18: the Khoshnevis reference does not disclose: wherein the secondary material comprises silicon, and wherein the binder is configured to release silicon upon heating at or above the conversion temperature.
In the same field of endeavor of additive manufacturing (see title, abs) as Khoshnevis and Applicant’s claims (see title, abs), Dzugan discloses: wherein the binder includes silicon (see [0020] – silicone includes silicon necessarily), and wherein the binder is configured to release silicon (it is – see [0020] – the chemical decomposition of the silicone vaporizes silicon).
To select the silicone binder of Dzugan in the additive manufacturing method of Khoshnevis had the benefit that it allowed for the creation of objects with moderate impact strength, good thermal conductivity, and resistance to loss of strength at elevated temperatures ([0004]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicone / silicon-containing binder of Dzugan with the additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of objects with moderate impact strength, good thermal conductivity, and resistance to loss of strength at elevated temperatures, which was desirable in Khoshnevis.

Regarding claim 9, 19: the combination Khoshnevis / Dzugan discloses / teaches: wherein the binder comprises silicone polymer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Farr (US 2005/0087903).

Regarding claim 10, Khoshnevis does not disclose: wherein the secondary material comprises a ceramic and wherein the binder comprises a preceramic polymer.
In the same field of endeavor of additive manufacturing of objects (see title, abs) as Khoshnevis and Applicant’s claims, Farr discloses: the manufacture of ceramic objects with preceramic materials ([0004]-[0005]).
To select the preceramic material for the secondary material as in Farr in the additive manufacturing method of Khoshnevis had the benefit that it allowed for improved jettability ([0038]) and would have been a suitable composition for manufacture of 3D objects, which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the preceramic materials of Farr with the additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved jettability of the composition and was a suitable composition for the manufacture of 3D objects, which was desirable in Khoshnevis.

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Pfeifer (US 2004/0182510)

Regarding claims 11, 20: Khoshnevis does not disclose: wherein the secondary material comprises a metal and, wherein the binder comprises an organometallic compound.
In the same field of endeavor of additive manufacturing as Khoshnevis and Applicant’s claims (see title, abs), Pfeifer discloses: an organometallic polymer as the secondary material ([0040]).
To select the organometallic polymer as the secondary material as in Pfeifer in the additive manufacturing method of Khoshnevis had the benefit that it improved depth resolution ([0047]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the organometallic polymer as the secondary material of Pfeifer in the additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of depth resolution, which was desirable in Khoshnevis.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Lewicki (US 2018/0243988).

Regarding claim 12, Khoshnevis does not disclose: multi-filament additive manufacturing with sacrificial supports.
In the same field of endeavor of additive manufacturing as Khoshnevis (see title, abs) and Applicant’s claims, Lewicki discloses: use of sacrificial supports ([0081]) with multiple filamentary materials ([0015]).
To add the sacrificial support with multiple filamentary materials of Lewicki to the additive manufacturing method of Khoshnevis had the benefit that it lead to vast improvements in performance, reliability scalability, and cost reduction ([0017]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multi-filament additive manufacturing with sacrificial supports of Lewicki with the additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved performance, reliability scalability, and cost reduction, which were desirable in Khoshnevis.

Regarding claim 13, the combination Khoshnevis / Lewicki discloses / teaches: wherein the first set of locations include locations at or near a surface of the FFF component (see Fig. 1 of Lewicki – the locations are at the surface where the two filaments are deposited), and wherein the second set of locations include locations within a bulk volume (the already cured regions of the object constitute the bulk volume) of the FFF component.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Geving (US 2004/0182202).

Regarding claim 14, Khoshnevis does not disclose: wherein the alloying element comprises carbon, and wherein the binder is configured to release carbon upon heating at or above the conversion temperature.
In the same field of endeavor of additive manufacturing as Khoshnevis and Applicant’s claims (see title, abs), Geving discloses: use of carbon steel and stainless steels with polymeric binder (see abs).
To use the carbon steel of Geving in the additive manufacturing method of Khoshnevis had the benefit that it improved the initial green strength (abs), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the carbon steel of Geving with the additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the initial green strength, which was desirable in Khoshnevis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2004/0018107) and further in view of Geving (US 2004/0182202), and Cornie (US 2006/0086434).

Regarding claim 15, the combination Khoshnevis / Geving does not disclose: wherein the binder comprises a high char yielding binder.
In the same field of endeavor of additive manufacturing as Khoshnevis and Applicant’s claims (see title, abs), Cornie discloses: wherein the binder includes a high char yield binder ([0027]).
To add the high char yielding binder of Cornie to the additive manufacturing FFF method of Khoshnevis had the benefit that it allowed for the improvement of through-plane ([0056]) thermal conductivity ([0020]), which was desirable in Khoshnevis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the high char yield binder of Cornie with the FFF additive manufacturing method of Khoshnevis to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved through-plane thermal conductivity of the manufactured object, which was desirable in Khoshnevis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743